DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment 

Applicant’s submission filed 03/22/2022 has been entered. 

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Paul Greeley on 04/04/2022.
The application has been amended as follows: 

In the claims:

(A) Claim 2 has been cancelled.

(B) Claims 1 and 14 have been amended as follows:

1.  (Currently amended)  A lanthanide series contrast agent comprising: 
an aqueous solution having a plurality of lanthanide macrocyclic chelate molecules dispersed therein, and
meglumine;
wherein the lanthanide macrocyclic chelate molecules comprise metastable chelated molecules and fully chelated molecules, and wherein the number of said metastable chelated molecules is less than 10 molecules per million of said fully chelated molecules.

14.  (Currently amended)  A method of enhancing a biologic image obtained on a subject by magnetic resonance imaging, the method comprising: 
administering an effective amount of a lanthanide series contrast agent to the subject, the lanthanide series contrast agent comprising an aqueous solution having a plurality of lanthanide macrocyclic chelate molecules dispersed therein, and meglumine, wherein the lanthanide macrocyclic chelate molecules comprise metastable chelated molecules and fully chelated molecules, and wherein the number of said metastable chelated molecules is less than 10 molecules per million of said fully chelated molecules; and
obtaining an image by magnetic resonance imaging.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the primary reasons for allowance are (1) the presence of a particular amount of metastable chelated molecules in a lanthanide series contrast agent for use in MRI, and (2) the use of an aqueous solution containing a particular amount of metastable chelated molecules to make a lanthanide series contrast agent.  The closest prior art is Deslauriers et al. (US 2018/0185521 A1; “Deslauriers”).  Deslauriers teaches a gadolinium complex of gadolinium metal, ligand, and meglumine for use in MRI (Abstract; Fig. 1; Table 1; and ¶ 0002, 0021-0026, 0046, and 0234-0303).  However, Deslauriers does not disclose that a particular amount of the gadolinium complexes are metastable, or a method of making the gadolinium complexes using an aqueous solution containing a particular amount of metastable complexes.  Further, the prior art provides no rationale to modify the teachings of Deslauriers and provide a particular amount of the gadolinium complexes of Deslauriers as metastable, or a method of making the gadolinium complexes of Deslauriers using an aqueous solution containing a particular amount of metastable complexes.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Lamberski whose telephone number is (571)270-3781. The examiner can normally be reached Monday - Friday, 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jennifer Lamberski/Primary Examiner, Art Unit 1618